UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6357


TYRONE SHELTON,

                    Plaintiff - Appellant,

             v.

ATHER IQBAL, Prison Physician; S. CLEMENT, Medical Administrator; TIM
DOMINICK, Physician’s Assistant; JEFFREY N. DILLMAN, Health Services
Director,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:21-cv-00032-CMH-TCB)


Submitted: August 24, 2021                                        Decided: August 27, 2021


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Tyrone Shelton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tyrone Shelton appeals the district court’s order dismissing, after a review

pursuant to 28 U.S.C. § 1915A, Shelton’s 42 U.S.C. § 1983 action alleging he was denied

adequate medical care for a serious medical need while housed at Lunenburg

Correctional Center. We have reviewed the record and find no error. We therefore

affirm the district court’s judgment. Shelton v. Iqbal, No. 1:21-cv-00032-CMH-TCB

(E.D. Va. Feb. 8, 2021). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                          2